       Case 4:19-cv-03454-DMR Document 1 Filed 06/18/19 Page 1 of 5




 1   Stephanie R. Tatar (237792)
     TATAR LAW FIRM, APC
 2   3500 West Olive Avenue, Suite 300
 3   Burbank, CA 91505
     Telephone: (323) 744-1146
 4   Facsimile: (888) 778-5695
 5   Stephanie@thetatarlawfirm.com

 6   Attorney for Plaintiff
 7   JEROME MARVIN MILLER

 8                    UNITED STATES DISTRICT COURT
 9              FOR THE NORTHERN DISTRICT OF CALIFORNIA

10    JEROME MARVIN MILLER                         Case No. 3:19-cv-3454
11
                          Plaintiff,
12                                                 COMPLAINT FOR VIOLATIONS OF
13                 vs.                             FAIR CREDIT REPORTING ACT
14    CHECKR, INC.                                 DEMAND FOR JURY TRIAL
15
                          Defendant.
16
17                            PRELIMINARY STATEMENT
18
           1.     This is an action for damages brought by an individual consumer
19
     against Defendant Checkr, Inc. (hereafter “Checkr”), for violations of the Fair Credit
20
     Reporting Act (hereafter the “FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.
21
     Under the FCRA, “consumer reports” subject to the statute’s protections include not
22
     simply those used in establishing the consumer’s eligibility for credit, but also those
23
     used for “employment purposes.” 15 U.S.C. § 1681a(d)(1)(B).
24
           2.     Defendant Checkr is a consumer reporting agency which provides
25
     background and employment screening services, and decision-making intelligence
26
     to prospective employers.
27
                                               1
                                                    COMPLAINT AND JURY DEMAND
       Case 4:19-cv-03454-DMR Document 1 Filed 06/18/19 Page 2 of 5




 1         3.     The FCRA was enacted “to insure that consumer reporting agencies
 2   exercise their grave responsibilities with fairness, impartiality, and a respect for the
 3   consumer’s right to privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner
 4   which is fair and equitable to the consumer, with regard to the confidentiality,
 5   accuracy, relevancy” of the consumer information they disseminate. 15 U.S.C. §
 6   1681(b). Congress included in the statutory scheme a series of protections that
 7   impose strict procedural rules on consumer reporting agencies such as Checkr. This
 8   action involves Defendant Checkr’s systematic violation of several of those
 9   important rules.
10                                    II.   PARTIES
11         4.     Plaintiff Jerome Marvin Miller is an adult individual who resides in the
12   State of South Carolina.
13         5.     Defendant Checkr is a business entity that regularly conducts business
14   in the Northern District of California, and has a principal place of business located
15
     at 2505 Mariposa Street, San Francisco, CA 94110.
16
                            III.    JURISDICTION AND VENUE
17
18         6.     This Court has jurisdiction over this matter based upon 28 U.S.C. §
19   1331 and 15 U.S.C. § 1681p in that all claims brought arise under the federal Fair
20   Credit Reporting Act, 15 U.S.C. § 1681 et seq.
21         7.     Venue is properly in this District, pursuant to 28 U.S.C. § 1391(b),
22   because a substantial part of the events or omissions giving rise to Plaintiff’s claim
23   occurred in this District.
24                            IV.     STATEMENT OF FACTS
25
           8.     From in or about January 2014 through January 2019, Plaintiff
26
27   maintained employment with Uber Technologies, Inc. (“Uber”).
                                                2
                                                    COMPLAINT AND JURY DEMAND
       Case 4:19-cv-03454-DMR Document 1 Filed 06/18/19 Page 3 of 5




 1         9.     As part of his job, Plaintiff signed a document purportedly authorizing
 2   Uber to obtain consumer reports about him for employment purposes.
 3         10.    Uber requested a consumer report from Checkr, and Checkr sold to
 4   Uber a consumer report concerning the Plaintiff on or around January 21, 2019.
 5         11.    The report furnished by Checkr was for employment purposes.
 6         12.    This consumer report contained at least one item of information which
 7   was a matter of public record and of the type of information that was likely to have
 8   an adverse effect upon Plaintiff’s ability to obtain employment generally, and
 9   specifically with Uber.
10         13.    Defendant Checkr has been reporting, and did here report, inaccurate
11   statements and information relating to Plaintiff and Plaintiff’s driving history and
12   record to third parties (“inaccurate information”).
13         14.    The inaccurate information includes, but is not limited to, an expired
14   driver’s license. The record appears on the consumer report Checkr sold about
15   Plaintiff to Uber as follows:
16         “License Status: EXPIRED”
17   However, Plaintiff does in fact have a current and active driver’s license from the
18   state of South Carolina. Nonetheless, Checkr is falsely reporting Plaintiff’s driver’s
19   status as expired when in fact it is not.
20         15.    The inaccurate information portrays that Plaintiff has an expired
21   driver’s license, which he does not.
22         16.    In creating and furnishing the Plaintiff’s consumer report, Defendant
23   failed to follow reasonable procedures to assure the maximum possible accuracy of
24   the information it reported about the Plaintiff. Due to Checkr’s faulty procedures, it
25   reported inaccurate information about the Plaintiff when it knew or should have
26   known that this information was false.
27
                                                 3
                                                     COMPLAINT AND JURY DEMAND
       Case 4:19-cv-03454-DMR Document 1 Filed 06/18/19 Page 4 of 5




 1         17.    Plaintiff was subsequently denied employment at Uber and Plaintiff
 2   was informed by Uber that the basis for this denial was the inaccurate information
 3   that appears on Plaintiff’s Checkr consumer report and that the inaccurate
 4   information was not only a substantial factor for the denial, but the only factor.
 5         18.    As a result of Defendant’s conduct, Plaintiff has suffered actual
 6   damages in the form of lost employment opportunity, harm to reputation, and
 7   emotional distress, including anxiety, frustration, humiliation and embarrassment.
 8         19.    At all times pertinent hereto, Defendant was acting by and through its
 9   agents, servants and/or employees who were acting within the course and scope of
10   its agency or employment, and under the direct supervision and control of the
11   Defendant herein.
12         20.    At all times pertinent hereto, the conduct of the Defendant as well as
13   that of its agents, servants and/or employees, was intentional, willful, reckless,
14   negligent, and in grossly negligent disregard for federal laws and the rights of the
15   Plaintiff herein.
16                                  V.   CAUSES OF ACTION
17                                 COUNT I – Plaintiff v. Checkr
18         21.    Plaintiff incorporates the foregoing paragraphs as though the same were
19   set forth at length herein.
20         22.    At all times pertinent hereto, Defendant Checkr was a “person” and a
21   “consumer reporting agency” as those terms are defined by 15 U.S.C. §§ 1681a(b)
22   and (f).
23         23.    At all times pertinent hereto, the Plaintiff was a “consumer” as that term
24   is defined by 15 U.S.C. § 1681a(c).
25         24.    At all times pertinent hereto, the above-mentioned consumer reports
26   were “consumer reports” as that term is defined by 15 U.S.C. § 1681a(d).
27
                                                 4
                                                     COMPLAINT AND JURY DEMAND
       Case 4:19-cv-03454-DMR Document 1 Filed 06/18/19 Page 5 of 5




 1         25.    Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant
 2   Checkr is liable to the Plaintiff for willfully and negligently failing to comply with
 3   the requirements imposed on a consumer reporting agency of information pursuant
 4   to 15 U.S.C. § 1681e(b).
 5         26.    The conduct of Defendant Checkr was a direct and proximate cause, as
 6   well as a substantial factor, in bringing about the serious injuries, actual damages
 7   and harm to the Plaintiff outlined more fully above and, as a result, Defendant
 8   Checkr is liable to the Plaintiff for the full amount of statutory, actual and punitive
 9   damages, along with the attorney’s fees and the costs of litigation, as well as such
10   further relief, as may be permitted by law.
11                                JURY TRIAL DEMAND
12         27.     Plaintiff demands trial by jury on all issues so triable.
13   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against
14   Defendant Checkr, for the following requested relief:

15         A.     Actual damages;

16         B.     Statutory damages;
           C.     Punitive damages;
17
           D.     Costs and reasonable attorney’s fees; and
18
           E.     Such other and further relief as may be necessary, just and proper.
19
20
                                             Respectfully Submitted,
21
22
                                             /s/ Stephanie R. Tatar
23                                           Stephanie R. Tatar
24                                           Tatar Law Firm, APC
                                             3500 West Olive Avenue, Suite 300
25                                           Burbank, CA 91505
26                                           Telephone: (323) 744-1146
                                             Facsimile: (888) 778-5695
27   Dated: June 18, 2019
                                                5
                                                    COMPLAINT AND JURY DEMAND
